Citation Nr: 1137250	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  05-40 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for residuals of a back injury.

2. Entitlement to service connection for residuals of burns to the face and eyes.  

3. Entitlement to service connection for a right knee disability.

4. Entitlement to service connection for a left knee disability.

5. Entitlement to service connection for hemorrhoids.

6. Entitlement to service connection for a psychiatric disorder, including depression.

7. Entitlement to service connection for arthritis.

REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL
Veteran
ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1976 to February 1979.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision, dated in April 2005, of a Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2008, the Board remanded the claims to afford the Veteran a hearing.  In August 2008, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.  In October 2009, the Board reopened the claims of service connection for residuals of a back injury and residuals of burns to the face and eyes and remanded for further development the underlying claims of service connection for residuals of back injury and for residuals of burns to the face and eyes.  As the requested development has not been completed, further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

In statements in February 2005 and in December 2005, the Veteran raised the claim of a total disability rating for compensation based on individual unemployability, which is referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

In June 1992, the National Personnel Records Center (NPRC) reported that the available service records were sent.  In August 2008, the Veteran submitted additional service treatment records, which were not included with the service records initially sent by the National Personnel Records Center.  In October 2009, the Board directed that another request to NPRC be made for service treatment records in addition to a request for identified in-patient records.  While there was partial compliance with the request for in-patient records, the Board finds no record of a request for service treatment records.   

Also, the Veteran has been scheduled for VA examinations, including requests for medical opinions, to develop the claims.  Without good cause shown, the Veteran has failed to report for his scheduled VA examinations.  Under 38 C.F.R. § 3.655(b), when a Veteran without good cause fails to report for a scheduled examination in conjunction with any other original claim, the claim is to be denied.  

Accordingly, the case is REMANDED for the following action. 

1.  Ask the National Personnel Records Center for the following records: 

a).  All service treatment records; and, 

b).  In-patient or other records from the Tuttle Army Health Clinic, Hunter Army Airfield, Savannah, Georgia, from 1976 to 1978. [The records have already been requested for 1979 with a negative result.].  

If the records sought do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e). 



2.  Notify the Veteran that at this stage of the appeal, his failure to report for VA examinations may result in a denial of his claims as a matter of law, that is, without a decision on the merits of the claim.   38 C.F.R. § 3.655(b). 

3.  After the development has been completed, adjudicate the claims, considering 38 C.F.R. § 3.655(b), if applicable.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


